Exhibit 10.4
PURCHASE AGREEMENT
This PURCHASE AGREEMENT (this “Agreement”) made as of June 28, 2020, by and
between TravelCenters of America Inc., a Maryland corporation (the “Company”),
and The RMR Group LLC, a Maryland limited liability company (the “Purchaser”).
WHEREAS, the Company has filed a registration statement on Form S-3 (File
No. 333-223310) under the Securities Act of 1933, as amended (the “Securities
Act”), with the Securities and Exchange Commission (the “SEC”), as amended by
post-effective amendment no. 1 thereto (the “Amendment”), relating to the shares
of the Company’s common stock, par value $0.001 per share (the “Common Stock”),
to be sold in a proposed underwritten public offering (the “Offering”) of Common
Stock;
WHEREAS, the Purchaser desires to purchase in the Offering, upon the terms and
conditions set forth in this Agreement, up to that minimum number of shares of
Common Stock required for the Purchaser to retain its pro rata ownership of the
outstanding shares of the Common Stock of the Company immediately following the
closing of the Offering (the “Initial Pro Rata Shares”), based upon the public
offering price per share of Common Stock in the Offering and subject to the
limitations described herein; and
WHEREAS, to the extent the underwriters of the Offering exercise their option to
purchase additional shares of Common Stock in the Offering (the “Over-Allotment
Exercise”), the Purchaser desires to purchase, upon the terms and conditions set
forth in this Agreement, up to that minimum number of additional shares of
Common Stock required for the Purchaser to retain its pro rata ownership of the
outstanding shares of the Common Stock of the Company immediately following the
closing of the Over-Allotment Exercise (such shares, the “Over-Allotment Pro
Rata Shares”, and together with the Initial Pro Rata Shares, the “Pro Rata
Shares”), based upon the public offering price per share of Common Stock in the
Offering and subject to the limitations described herein.
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter set forth, the parties hereto do hereby agree as follows:
1.Purchase of Shares.
1.1 Initial Closing. On the terms and conditions and subject to the
determination by Purchaser that such terms and conditions are fair and
reasonable to the Purchaser, upon the closing of the Offering, the Purchaser
agrees to purchase, at a purchase price per share equal to the public offering
price per share of Common Stock sold in the Offering, the Initial Pro Rata
Shares.
1.2 Over-Allotment Closing. Subject to the completion of the purchase by the
Purchaser of the Initial Pro Rata Shares, upon the closing of the Over-Allotment
Exercise, the Purchaser agrees to purchase, at a purchase price per share equal
to the public offering price per share of Common Stock sold in the Offering, the
Over-Allotment Pro Rata Shares.
        - 1 -



--------------------------------------------------------------------------------



2.Representations and Warranties of the Company. In connection with the issuance
and sale of the Pro Rata Shares, the Company hereby represents and warrants to
the Purchaser that:
2.1 The Company is a corporation duly formed, validly existing and in good
standing under the laws of the State of Maryland and the Company has all
necessary corporate power and authority to enter into this Agreement and to
consummate the transactions contemplated hereby.
2.2 All corporate action necessary to be taken by the Company to authorize the
execution, delivery and performance of this Agreement and all other agreements
and instruments delivered by the Company in connection with the transactions
contemplated hereby has been duly and validly taken and this Agreement has been
duly executed and delivered by the Company. This Agreement constitutes the
valid, binding and enforceable obligation of the Company, enforceable in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or
similar laws of general application now or hereafter in effect affecting the
rights and remedies of creditors and by general principles of equity (regardless
of whether enforcement is sought in a proceeding at law or in equity). The
issuance and sale by the Company of the Pro Rata Shares does not conflict with
its organizational documents or any material contract by which the Company or
its property or assets is bound, or any federal or state laws or regulations or
decree, ruling or judgment of any United States or state court applicable to the
Company or its property or assets.
3.Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to the Company that:
3.1 The Purchaser is a duly formed limited liability company, validly existing
and in good standing under the laws of the State of Maryland. The Purchaser has
all necessary power and authority to enter into this Agreement and to consummate
the transactions contemplated hereby.
3.2 All action necessary to be taken by the Purchaser to authorize the
execution, delivery and performance of this Agreement and all other agreements
and instruments delivered by the Purchaser in connection with the transactions
contemplated hereby has been duly and validly taken and this Agreement has been
duly executed and delivered by the Purchaser. This Agreement constitutes the
valid, binding and enforceable obligation of the Purchaser, enforceable in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or
similar laws of general application now or hereafter in effect affecting the
rights and remedies of creditors and by general principles of equity (regardless
of whether enforcement is sought in a proceeding at law or in equity). The
purchase by the Purchaser of the Pro Rata Shares does not conflict with its
organizational
        - 2 -



--------------------------------------------------------------------------------



documents or any material contract by which the Purchaser or its property or
assets is bound, or any federal or state laws or regulations or decree, ruling
or judgment of any United States or state court applicable to the Purchaser or
its property or assets.
4.Amendments. This Agreement may not be amended, modified or waived, in whole or
in part, except by an agreement in writing signed by each of the parties hereto.
5.Counterparts; Facsimile. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same instrument.
This Agreement or any counterpart may be executed via facsimile or other method
of electronic transmission, and any such executed copy shall be treated as an
original.
6.Governing Law. This Agreement shall for all purposes be deemed to be made
under and shall be construed in accordance with the laws of the State of New
York. The parties hereby agree that any action, proceeding or claim against it
arising out of or relating in any way to this Agreement shall be brought and
enforced in the courts of the State of New York or the United States District
Court for the Southern District of New York, and irrevocably submit to such
jurisdiction, which jurisdiction shall be exclusive. The parties hereby waive
any objection to such exclusive jurisdiction and agree not to plead or claim
that such courts represent an inconvenient forum.
7.Third Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.
8.Severability. In case any provision of this Agreement shall be found by a
court of law to be invalid, illegal, or unenforceable, the validity, legality,
and enforceability of the remaining provisions of this Agreement shall not in
any way be affected or impaired thereby.
9.Entire Agreement. This Agreement and the other documents delivered pursuant
hereto constitute the full and entire understanding and agreement between the
parties with regard to the subjects hereof and thereof and they supersede,
merge, and render void every other prior written and/or oral understanding or
agreement among or between the parties hereto.




        - 3 -




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

TRAVELCENTERS OF AMERICA INC.By:/s/ Mark R. YoungName: Mark. R. YoungTitle:
Executive Vice President and GeneralCounselTHE RMR GROUP LLCBy:/s/ Adam D.
PortnoyName: Adam D. PortnoyTitle: President and Chief Executive Officer

        [Signature Page to RMR Purchase Agreement]



